Per Curiam:
As the plaintiff was clearly entitled to a preference under the rules of this court,* it was error for the judge below to refuse to grant it. The order is, therefore, reversed, with ten dollars costs and disbursements, an'd the motion granted, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.

See Rules for Regulation of Special Terms and Calendar Practice, First Judicial District, rules 11, 12. — [Rep.